DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 6, the claim recites “wherein the seal assembly includes a floating seal and a duckbill seal”. It is unclear whether the phrase is introducing the floating seal and the duckbill seal as a component of the at least one seal previously introduced, introducing a second seal of the seal assembly, or a combination of both. Therefore, the scope of the claim is indefinite. For examination purposes, the phrase is interpreted to refer to the seal assembly including at least a floating seal and a duckbill seal.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 6-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McGinley (US 2007/0088277 A1).
	Regarding claim 1, McGinley discloses (abstract; paras. [0062]-[0090]; figs. 1-18) a surgical port, comprising: 
	a shell (figs. 1-4) having a housing (trocar seal housing 3, para. [0062]; figs. 1 and 16-18) and a cannula extending from the housing (trocar cannula 5, figs. 1 and 16-18), the housing having a sidewall defining a window therethrough (slots 31 in seal housing 3, para. [0074]; fig. 16); and 
	a seal assembly including at least one seal (seal assembly formed in seal housing 3 and cannula 5, including at least seal 11 within cannula 5, para. [0074], fig. 18), the seal assembly selectively receivable into the housing through the window of the housing of the shell (seal 11 received at least through slots 31 of seal housing 3 via engagement of pins 33 of cannula 5 engaging with slots 31, therefore receiving at least seal 11 through slots 31, para. [0074]; figs. 16-18).
	Regarding claim 2, McGinley discloses the device of claim 1. McGinley further discloses wherein the seal assembly is selectively rotatable relative to the shell to secure the seal assembly to the shell (cannula 5 and therefore at least seal 11 rotated to lock cannula 5 to seal housing 3, para. [0074]).
	Regarding claim 3, McGinley discloses the device of claim 2. McGinley further discloses wherein the seal assembly is selectively removable from the shell (lock 30 is releasable, therefore cannula 5 is removable, paras. [0062]-[0063] and [0074]).
	Regarding claim 6, McGinley discloses the device of claim 1. McGinley further discloses wherein the seal assembly includes a floating seal (septum seal 101 pendulates, para. [0090]) and a duckbill seal (zero seal 103 or duckbill seal 103, para. [0090]; figs. 39-40).
	Regarding claim 7, McGinley discloses the device of claim 1. McGinley further discloses wherein the seal assembly includes a detent (pins 33, para. [0074]; figs. 16-18) and the shell defines a detent slot (slots 31, para. [0074]) that is positioned to receive the detent for securing the seal assembly to the shell (para. [0074]).
	Regarding claim 8, McGinley discloses the device of claim 1. McGinley further discloses wherein the seal assembly supports a gasket to seal the seal assembly within the shell (zero seal 103, which is fixed in place and maintains pneumoperitoneum when no instrumentation is present in seal housing 3 and/or cannula 5, therefore sealing other structures within seal housing 3, para. [0090]).
	Regarding claim 9, McGinley discloses the device of claim 1. McGinley further discloses wherein the seal assembly includes a seal housing having a first geometry (figs. 16-18), and wherein the window has a second geometry (figs. 16-18), the first geometry being keyed to the second geometry (pins 33 of cannula 5 engage slots 31 of seal housing 3, para. [0074]).
	Regarding claim 10, McGinley discloses the device of claim 9. McGinley further discloses wherein the seal housing includes a tooth (pins 33, para. [0074]; figs. 16-18) and the window includes a tooth gap (slots 31, figs. 16-18) positioned to receive the tooth when the seal housing is laterally slid into the window (cannula rotated to follow curved ramp extending in horizontal direction, which one of ordinary skill would’ve understood to encompass at least a lateral direction, para. [0074]; figs. 16-18).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over McGinley.
	Regarding claim 4, McGinley discloses the device of claim 1. 

	However, McGinley fails to disclose wherein the shell includes reusable material.
	However, in a separate embodiment, McGinley teaches, in the same field of endeavor, cannula 5 formed from reusable material including a metal tube (para. [0114]), for the purpose of enabling re-use of the cannula and autoclave sterilization (para. [0114]).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the material of the trocar seal housing to include a re-usable material such as metal, as taught by McGinley, in order to enable re-use of the trocar seal housing and sterilization of the desired structures.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over McGinley in view of Wenchell (US 2005/0222582 A1).
	Regarding claim 5, McGinley (as modified) teaches the device of claim 4. 
	McGinley further discloses wherein the seal assembly includes at least one of plastic or rubber (para. [0112]).
	However, McGinley (as modified) fails to teach wherein the shell includes titanium.
	Wenchell teaches (para. [0061]; figs. 22-24), in the same field of endeavor, a surgical access device including a trocar adaptor formed of a suitable biocompatible metal material such as titanium (para. [0061]).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to form the trocar seal housing of titanium, as taught by Wenchell, since McGinley (as modified) fails to teach the specific metal material of the trocar seal housing and it has In re Leshin, 125 USPQ 416.
Claim 11-14 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over McGinley in view of Blanchard (US 2018/0116693 A1).
	Regarding claim 11, McGinley discloses (abstract; paras. [0062]-[0090]; figs. 1-18) a surgical port system, comprising: 
	a first seal assembly including at least one seal (seal assembly formed in seal housing 3 and cannula 5, including at least seal 11 within cannula 5, para. [0074], fig. 18); and 
	a shell (figs. 1-4) having a housing (trocar seal housing 3, para. [0062]; figs. 1 and 16-18) and a cannula that extends from the housing (trocar cannula 5, figs. 1 and 16-18), the housing having a sidewall defining a window therethrough (slots 31 in seal housing 3, para. [0074]; fig. 16) that is configured to receive the first seal assembly therethrough (para. [0074]; figs. 16-18) so that the shell can support one of the first or second seal assemblies therein at any given time (cannula 5 engaged with seal housing 3, therefore supported, para. [0074]).
	However, McGinley fails to disclose a second seal assembly including at least one seal, wherein the housing having a sidewall defining a window therethrough is configured to receive the second seal assembly therethrough.
	Blanchard teaches (para. [0032]; fig. 4), in the same field of endeavor, an access device including a catheter (20, para. [0032]) comprising first and second cannula portions (fig. 4) and a second seal assembly including at least one seal (device includes two O-rings 70, therefore teaching an additional seal assembly including at least one seal encompassing an additional O-ring portion, para. [0032]), for the purpose of providing the capability of extending and contracting the cannula portions relative to each other, allowing for greater variation in total longitudinal length of the device (para. [0032]).

	McGinley (as modified) would further teach wherein the housing having a sidewall defining a window therethrough is configured to receive the second seal assembly therethrough (cannula 5 would include seal 11 including O-ring and second/additional O-ring portion, and cannula 5 engages slots 31 in seal housing 3, para. [0074] of McGinley).
	Regarding claim 12, McGinley (as modified) teaches the device of claim 11. McGinley (as modified) further teaches wherein each of the first and second seal assemblies is selectively rotatable relative to the shell to secure the respective first or second seal assembly to the shell (cannula 5 including at least seal 11 and second O-ring portion rotated to lock cannula 5 to seal housing 3, para. [0074]).
	Regarding claim 13, McGinley (as modified) teaches the device of claim 12. McGinley further discloses wherein the respective first or second seal assembly is selectively removable from the shell (lock 30 is releasable, therefore cannula 5 including seal 11 and second O-ring portion is removable, paras. [0062]-[0063] and [0074]).
	Regarding claim 14, McGinley (as modified) teaches the device of claim 1. 
	McGinley (as modified) further teaches wherein each of the first and second seal assemblies includes disposable material (cannula seal including seal 11, which is an O-ring, may include rubber, which is a known disposable material and is consistent with applicant’s spec., para. [0008] of the instant 
	However, McGinley (as modified) fails to teach wherein the shell includes reusable material.
	However, in a separate embodiment, McGinley teaches, in the same field of endeavor, cannula 5 formed from reusable material including a metal tube (para. [0114]), for the purpose of enabling re-use of the cannula and autoclave sterilization (para. [0114]).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the material of the trocar seal housing to include a re-usable material such as metal, as taught by McGinley (as modified), in order to enable re-use of the trocar seal housing and sterilization of the desired structures.
	Regarding claim 16, McGinley (as modified) teaches the device of claim 11. McGinley (as modified) further teaches wherein at least one of the first or second seal assemblies includes a floating seal (septum seal 101 pendulates, para. [0090] of McGinley) and a duckbill seal (zero seal 103 or duckbill seal 103, para. [0090]; figs. 39-40).
	Regarding claim 17, McGinley (as modified) teaches the device of claim 11. McGinley (as modified) further teaches wherein each of the first and second seal assemblies includes a detent (pins 33 on cannula 5, para. [0074]; figs. 16-18) and the shell defines a detent slot (slots 31, para. [0074]) that is positioned to receive the detent for securing one of the first or second seal assemblies to the shell (para. [0074]).
	Regarding claim 18, McGinley (as modified) teaches the device of claim 11. McGinley (as modified) further teaches wherein each of the first and second seal assemblies supports a gasket to seal one of the first or second seal assemblies within the shell (zero seal 103, which is fixed in place and maintains pneumoperitoneum when no instrumentation is present in seal housing 3 and/or cannula 5, therefore sealing other structures within seal housing 3, para. [0090]).
	Regarding claim 19, McGinley (as modified) teaches the device of claim 11. McGinley (as modified) further teaches discloses wherein each of the first and second seal assemblies includes a tooth (pins 33 of cannula 5, para. [0074]; figs. 16-18) and the window of the shell includes a tooth gap (slots 31, figs. 16-18) positioned to receive the teeth of the first and second seal assemblies (figs. 16-18).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over McGinley in view of Blanchard as applied to claim 14 above, and further in view of Wenchell.
	Regarding claim 15, McGinley (as modified) teaches the device of claim 14.
	McGinley (as modified) further teaches each of the first and second seal assemblies includes at least one of plastic or rubber (para. [0112]; note one of ordinary skill would’ve understood seal 11 and second O-ring portion to be formed of the same material).
	However, McGinley (as modified) fails to teach wherein the shell includes titanium.
	Wenchell teaches (para. [0061]; figs. 22-24), in the same field of endeavor, a surgical access device including a trocar adaptor formed of a suitable biocompatible metal material such as titanium (para. [0061]).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to form the trocar seal housing of titanium, as taught by Wenchell, since McGinley (as modified) fails to teach the specific metal material of the trocar seal housing and it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over McGinley in view of Ortiz (US 2010/0228094 A1).
	Regarding claim 20, McGinley discloses (abstract; paras. [0062]-[0090]; figs. 1-18) a method for sealing surgical instrumentation with a surgical port system, the method comprising: 

	rotating the first disposable seal assembly relative to the housing to secure the first disposable seal assembly to the shell (cannula 5 rotated to lock cannula in place relative to seal housing 3, para. [0074]; figs. 16-18); and 
	selectively removing the first disposable seal assembly from the housing (cannula 5 attachable and re-attachable to seal housing 3, initially removed during surgical procedure, paras. [0062]-[0063]).
	However, McGinley fails to disclose removing the first disposable seal assembly for selective replacement with a second disposable seal assembly receivable through the window of the housing.
	Ortiz teaches (para. [0144]), in the same field of endeavor, a surgical access device including disposable sealing members (at least 18, paras. [0093] and [0144]), where the first disposable seal assembly is removed for selective replacement with a second disposable seal assembly (sealing elements and members may be removed and replaced, para. [0144]), for the purpose of reconditioning the structures for reuse via cleaning and sterilization (para. [0144]).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of McGinley to include selective replacement with a second disposable seal assembly, as taught by Ortiz, in order to recondition the seal assemblies for reuse via cleaning and sterilization.
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 5407433 to Loomas, disclosing a rotatable seal assembly.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIGID K BYRD whose telephone number is (571)272-7698.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571)-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/BRIGID K BYRD/Examiner, Art Unit 3771  

/DARWIN P EREZO/Supervisory Patent Examiner, Art Unit 3771